Citation Nr: 9933106	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right hand, right 
side and left hand conditions secondary to service-connected 
lymphedema, idiopathic, right lower extremity.

2.  Entitlement to an increased rating for service-connected 
lymphedema, idiopathic, right lower extremity, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of entitlement to 
service connection for right hand, right side and left hand 
conditions secondary to service-connected lymphedema, 
idiopathic, right lower extremity, and denied a claim of 
entitlement to an increased rating for service-connected 
lymphedema, idiopathic, right lower extremity, currently 
evaluated as 30 percent disabling.


FINDINGS OF FACT

1.  There is no current competent medical evidence showing 
that the veteran has a right hand, a right side, or a left 
hand condition that was caused or aggravated by  his service-
connected lymphedema, idiopathic, right lower extremity. 

2.  In August 1968, the veteran was granted service 
connection for lymphedema, idiopathic, right lower extremity, 
and the 30 percent rating has remained in effect since August 
1968. 

3.  The veteran's service-connected lymphedema, idiopathic, 
right lower extremity, is manifested by intermittent 
swelling.


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for right 
hand, right side and left hand conditions is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's 30 percent rating for lymphedema, 
idiopathic, right lower extremity, is protected.  38 U.S.C.A. 
§ 1159 (West 1991); 38 C.F.R. § 3.951 (1999).
3.  The criteria for a rating in excess of 30 percent for 
lymphedema, idiopathic, right lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in his substantive appeal, 
received at VA in March 1998, the veteran indicated that he 
wished to appear at a personal hearing before a member of the 
Board sitting at the RO.  In written correspondence received 
at the Board in February 1999, the veteran's representative 
indicated that the veteran desired a videoconference hearing 
at the RO.  Subsequently, in a statement from the veteran 
received by the RO in February 1999, he requested that a 
videoconference Board hearing be scheduled after May 10, 
1999.  Although a videoconference hearing was scheduled in 
September 1999, the veteran failed to appear for his 
scheduled hearing, and the claims folder does not indicate 
that the veteran filed a motion for a new hearing.  
Accordingly, the Board will proceed without further delay.

Service medical records include an enlistment examination 
report, dated in September 1966, which is remarkable for a 
notation of a healed fracture of the right wrist.  An undated 
medical board report, and a separation examination report, 
dated in June 1968, show that he was diagnosed with 
idiopathic lymphedema of the right lower extremity.  The 
separation examination report also shows that the veteran was 
noted to have a one-inch scar on his left wrist, and that his 
upper extremities were otherwise clinically evaluated as 
normal.  A  physical evaluation board (PEB) report, dated in 
July 1968, shows that the veteran was determined to be unfit 
for service due to his idiopathic lymphedema of the right 
lower extremity.

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

It should also be emphasized that a claim based on a 
secondary basis must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

The Board finds that the veteran's claim for service 
connection for right hand, right side and left hand 
conditions is not well grounded.  As an initial matter, the 
veteran does not contend, and the evidence does not show, 
that he incurred a right hand, a right side, or a left hand 
condition during service.  Rather, the veteran's claim is 
based on the argument that he has right hand, right side and 
left hand conditions secondary to his service-connected 
idiopathic lymphedema, right lower extremity.  However, a 
review of the claims file shows that it does not contain 
competent evidence showing that the veteran has a right hand, 
a right side, or a left hand condition that is related to his 
service-connected lymphedema, idiopathic, right lower 
extremity.  In this regard, a VA outpatient report, dated in 
April 1997, shows that the veteran complained of left-sided 
paralysis, and intermittent right-hand numbness.  There was 
no relevant assessment.  A VA outpatient report, dated in 
September 1997, contains assessments based on examination 
which included paresthesias of the right hand and right 
elbow.  A VA examination report, dated in June 1997, shows 
that right hand X-rays revealed very early arthritis, and 
that the veteran may have an entrapment syndrome over a 
neuromuscular imbalance syndrome.  However, the examiner 
stated that there was no evidence of lymphedema, and that the 
veteran's upper extremity symptoms, which included pain, 
burning and numbness in his right hand, right side and/or 
left hand, were not related to his lymphedema.  Accordingly, 
as no competent medical evidence has been submitted showing 
that the veteran has a right hand, a right side, or a left 
hand condition that is secondary to his service-connected 
lymphedema, idiopathic, right lower extremity, the claim for 
right hand, right side and left hand conditions secondary to 
service-connected idiopathic lymphedema, right lower 
extremity, must be denied as not well grounded.  See 
38 C.F.R. § 3.310; Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has right hand, right side and left hand 
conditions secondary to his service-connected idiopathic 
lymphedema, right lower extremity.  However, the veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion as to a diagnosis, or as to the 
etiology of the claimed disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, this argument does not provide 
a factual predicate upon which service connection may be 
granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Increased Rating

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
idiopathic lymphedema, right lower extremity, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the particular disability for 
which the veteran is service connected is not listed, it will 
be permissible to rate under a closely related disease or 
injury in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

As previously stated, the veteran's service medical records 
show that he was determined to be unfit for service in 1968 
due to idiopathic lymphedema, right lower extremity.  

In August 1968, the RO granted service connection for 
idiopathic lymphedema, and assigned a 30 percent rating.  In 
June 1997, the veteran filed a claim for an increased rating.  
In October 1997, the RO denied his claim.  The veteran has 
appealed.

The veteran's idiopathic lymphedema, right lower extremity 
has been rated, by analogy, as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7121.  See 38 C.F.R. 
§ 4.20.  The Board initially notes that the veteran was 
apparently assigned a 30 percent rating in 1968 under a 
version of DC 7121 which has subsequently been amended.  The 
current version of DC 7121 provides for disability ratings of 
0, 10, 20, 40, 60 and 100 percent.  However, as the veteran's 
30 percent rating has remained in effect since August 1968, 
it is now protected.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.951.

Under DC 7121, post-phlebitic syndrome of any etiology will 
be evaluated as 20 percent disabling where there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

A VA examination report, dated in December 1996, shows that 
the veteran's neurological examination revealed 5/5 motor 
strength in the upper and lower extremities, and 2+ reflexes 
in the upper and lower extremities.  The diagnoses noted 
borderline diabetes.

A VA outpatient report, dated in April 1997, shows that the 
veteran sought treatment for complaints that included right 
foot swelling.  The relevant assessment was bilateral VV 
(varicose veins) of the lower extremity.  

A VA examination report, dated in June 1997, shows that the 
veteran reported that he had not been to a doctor in about 15 
years, and that he complained of intermittent swelling.  He 
stated that he had throbbing in his leg after walking about 
two hours, as well as tingling in two of his toes which went 
away very suddenly.  He further stated that his lymphedema 
had been acting up for about 11/2 years.  On examination, there 
was no swelling.  It was noted that the veteran had large, 
bulging external varicosities in his lower extremity.  
Peripheral pulses were described as "very good."  There was 
no sensory loss or reflex changes.  There was no pulsation, 
and the skin appearance and temperature was normal.  The 
lower legs were symmetrical at the ankles, mid-calves, and 
knees.  In the diagnosis, the examiner essentially stated 
that the veteran's symptoms were not characteristic of 
lymphedema, that there was no trace of edema, and that the 
only finding was of a large amount of superficial varicose 
veins.  The examiner further indicated that the veteran's 
varicose veins could be causing some of his leg symptoms.  
Further evaluation of the varicose veins was recommended.

VA outpatient records, dated in July 1997, include a venous 
study, which was within normal limits.  An electromyograph 
(EMG) was normal, and the examiner indicated that there was 
no evidence of neuropathy.  A VA outpatient treatment report, 
dated in August 1997, indicates that the veteran requested a 
cane and support hose.  A VA outpatient report, dated in 
September 1997, shows that the veteran sought treatment for 
right foot and ankle pain.  The assessments provided after an 
examination included chronic lymphedema of the right lower 
extremity, and right foot and right ankle pain.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent under 
DC 7121.  There is insufficient evidence of such symptoms as 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The veteran's most recent 
examination report shows that there was no edema, and that 
his skin was normal.  In addition, his most recent venous 
study and EMG were normal.  Although the veteran received a 
assessment of chronic lymphedema of the right lower 
extremity, and right foot and right ankle pain, in a 
September 1997 VA outpatient treatment report, the report 
notes that the veteran had normal pulses and a full range of 
motion in the right knee ankle and foot, and it contains 
almost no actual findings of disability other that a 
suggestion of an increase in the diameter of the right lower 
extremity, which may reflect some swelling.  Accordingly, the 
criteria for a 40 percent rating under DC 7121 have not been 
shown, and a rating in excess of 30 percent is not warranted.

The Board is cognizant of the June 1997 VA examiner's 
recommendation for further evaluation of the veteran's 
varicose veins.  The Board notes at the outset that the 
service connection is not in effect for varicose veins.  
Moreover, the recommended venogram was accomplished in July 
1997 and was normal.  The VA physician who examined the 
veteran in June 1997 appears to imply that the proper 
vascular diagnosis is varicose veins rather than lymphedema 
of the right lower extremity.  An historical review of the 
record, however, shows that a diagnosis of lymphedema was 
recorded during service, after a June 1969 VA examination, 
and again upon a July 1974 VA examination.  Even if the 
veteran's right leg disability was rated under 38 C.F.R. 
§ 4.104, Code 7120 (Varicose veins), rather than by analogy 
to Code 7121, the next highest rating (40 percent) under 
either code   requires persistent edema and, as noted above, 
the medical evidence dated in recent years does not show 
persistent edema of the right leg from due to varicose veins, 
lymphedema, or any other disease or disability. 

Based on the foregoing, the Board finds that the 30 percent 
(protected) rating currently assigned most closely defines 
the veteran's disability resulting from his service-connected 
lymphedema, idiopathic, right lower extremity, under DC 7121.  
To that extent, the written testimony of the veteran as to an 
increased level of severity of the disability at issue is 
unsupported, and the Board concludes that there is no medical 
or factual basis upon which to conclude that an evaluation in 
excess of 30 percent is warranted under DC 7121.  
As the benefit of the doubt doctrine is not applicable, and 
the claim for a rating in excess of 30 percent for 
lymphedema, idiopathic, right lower extremity, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for right hand, right side and left hand 
conditions is denied.

Entitlement to a rating in excess of 30 percent for 
lymphedema, idiopathic, right lower extremity, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
 


